Citation Nr: 1215712	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to March 1981 and from July 1981 to October 1994.

The Veteran's service connection claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  

The Veteran's increased rating claim comes before the Board on appeal from a March 2009 RO rating decision that granted service connection for pseudofolliculitis barbae and assigned an initial non-compensable (0 percent) disability rating, effective August 22, 2006, the date of the Veteran's service connection claim.  The Veteran appealed the initial disability rating assigned. 

In his February 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In a subsequent September 2011 letter, the Veteran stated that he wished to withdraw his request for a hearing.  So his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The RO certified this appeal to the Board in February 2010.  Subsequently, additional medical and lay evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in an April 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board finds that further development is required before the claims on appeal can be adjudicated.  .  

First, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed right ankle disorder.  Service treatment records (STRs) show a right ankle injury in service.  Although STRs do not document a chronic ankle disability at the time of his discharge from service, the Veteran has asserted continuous right ankle symptoms since discharge; 
lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran having presented a prima facie case for service connection, he should be afforded a VA examination to determine whether his current symptoms are etiologically related to service.  38 C.F.R. § 3.159(c)(4) (2011).  

Second, the Veteran's last VA examination to assess the current severity of his service-connected pseudofolliculitis barbae was in February 2009 and is now over three years old.  On his February 2010 Substantive Appeal (on VA Form 9), the Veteran reported that his disability has worsened, to include pain and scarring.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should schedule the Veteran for a VA examination by an examiner qualified to determine the nature and etiology of any present right ankle disorder.  The VA examiner should thoroughly review the Veteran's VA claims file and should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current right ankle disorder.  

(b)  If the Veteran has a current right ankle disorder, then is it at least as likely as not (a 50 percent probability or greater) that such disorder was incurred during his active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements are credible from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a clinical rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  The RO or AMC should also provide a VA skin examination to the Veteran in order to assist in evaluating the severity of his service-connected pseudofolliculitis barbae.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7813, to include the regulations in effect before and after October 23, 2008 (the RO or AMC should provide the pertinent rating criteria to the examiner).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above actions have been completed, the RO or AMC should readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time within which to respond thereto before the case is returned to the Board.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


